Case 7:20-cr-00495-VB Document 35 Filed 04/09/21 Page 1 of 1
Case 7:20-cr-00495-VB Document 33 Filed 04/09/21 Page 1of1

Southern District

Federal Defenders 300 Quarropas Street, Room 260
OF NEW YORK, INC. White Plains, N.Y. 10601-4150

el: (914) 428-7124 Fax: (914) 997-6872

 

David E. Patton Susanne Brody
Attorney-in-Charge
pe White Plains

Executive Director
and Attorney-in-Chief

April 8, 2021

BY ECF AND EMAIL

The Honorable Vincent L. Briccettj
United States District Court Judge
Southern District of New York

300 Quaroppas Street

White Plains, New York 10601

   

UNITED STATES V. GUSTAVO VILA
20 Cr. 00495(VB)

 

  
    

Dear Judge Briccetti:

This letter is written on behalf of My-Gustavo Vila and respectfully requests that this
Court Order Pretrial services to request Hat Dr. Richard Kessler create a treatment summary and
evaluation for Mr. Vila and to disclos¢ the report to probation, the parties and the Court. Since
his release on bail, and as a speciatCondition of bail, he has been under the care of Dr. Richard
Kessler. Pretrial has informed me that they have received no evaluation, but have received
periodic summaries. Certainly, these summaries can be turned over quickly. Respectfully, we
request this Court to endorse this letter and direct his treating doctor, whom we understand is Dr.
Richard Kessler, at Psychodiagnostic Services to prepare and provide a “treatment summary” for
Mr. Gustavo Vila. —,

 

 

Respectfully Submitted,

uUcanne Procty

Susanne Brody
cc: Sarah L. Kushner, A.U.S.A.
Vincent Adams, P.T.O.

 
